*596ORDER
I t Considering the Joint Petition for Transfer to Disability Inactive Status,
IT IS' ORDERED that Walter I. Willard, Louisiana Bar Roll number 2185, be and he hereby is transferred to disability inactive status. All disciplinary proceedings against respondent shall be deferred until such time as he resumes active status.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately. . .
NEW ORLEANS, LOUISIANA, this _day of_, 2016,
FOR THE COURT:
/s/
/s/ Justice, Supreme Court of Louisiana